Per Curiam.

In Reeve v. Farmer, (4 Term Rep. 146.) it was ¡held, that on a submission to arbitration “ of all matters in differ-ence,” the award was conclusive on the parties, as to all causes of action subsisting between them previously to the submission; but that where it could be shown, that the subject of the action was not a matter in difference at the time of the submission, nor was referred by the parties to the arbitrators, the award would be no bar. The case of Golightly v. Jellico, in a note to the case cited, turns on the same principle.
These decisions do not bear out the plaintiff in maintaining this suit, for here the submission extended to. all the demands -which either party had against the other; whatever constituted a demand, on the one side or the other, was submitted; and if submitted, the cases cited show that the award must be final.
It would be a very dangerous precedent to allow a party, on a submission so general, intended to settle every thing between the parties, to lie by, and submit only part of his demands,, and then institute a suit for the part not brought before the arbitrators. The object of the submission was, to avoid litigation; and neither party is at liberty to withhold a demand from the cognizance of the arbitrators, on such a submission, and then to sue for it.
It is true, if a person sues upon several and distinct causes of action,, and submits only a part of them to the jury, he is not precluded from suing again for such distinct cause of action as was not passed upon. In that case, he was not bound, originally, to unite the different causes of action, and, therefore, shall not be barred; but here he bound himself to the defendant to submit every demand, and cannot recede from his agreement.
Judgment affirmed.